Case: 11-51058     Document: 00511754311         Page: 1     Date Filed: 02/10/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 10, 2012

                                     No. 11-51058                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



EARL ROBERT HELLER,

                                                  Plaintiff - Appellant
v.

UNITED STATES OFFICE OF PERSONNEL MANAGEMENT,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CV-358


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The district court dismissed the complaint because it was not filed within
the 30 days after receiving notice of the reviewable order of the Merit System
Protection Board. In this appeal Mr. Heller does not contest or object to that
ruling and judgment of the district court. It must be affirmed.
        AFFIRMED




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.